Citation Nr: 0516193	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-00 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection dizziness and headaches 
as residuals of a head trauma.

3.  Entitlement to service connection for a lung disorder to 
include reactive airway disease as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Navy-United States Naval Reserve from September 1973 to May 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Togus, Maine Regional 
Office (RO), which denied the veteran entitlement to service 
connections for PTSD, residuals of a head trauma, and a lung 
condition. 


FINDINGS OF FACT

1.  A diagnosis of PTSD is not established by the competent 
(medical) evidence of record.

2.  Headaches and dizziness as residuals of a head trauma did 
not originate in service and are not related to the veteran's 
military service, including the injury to his head he 
sustained therein.

3.  There is no medical evidence of record, which relates any 
current lung disorder to service, to include asbestos 
exposure.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131,  5107 (West 2002); 38 C.F.R. § 3.304 
(f) (2004).

2.  Dizziness and headaches claimed as a residual of a head 
trauma were not incurred or aggravated during service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

3. A lung disorder to include reactive airway disease was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R.§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

In September 2001 and December 2001 letters, VA notified the 
veteran of his responsibility to submit evidence which showed 
that his PTSD began in service.  A December 2001 likewise 
notified the veteran of his responsibility to submit evidence 
which showed that his headaches and lung disorders began in 
service These letters informed the veteran of what evidence 
was necessary to substantiate claims for service connection.  
The letters also suggested that he submit any evidence in his 
possession.  By this letter, the veteran was notified of what 
evidence, if any, was necessary to substantiate his claims 
and it indicated which portion of that evidence the veteran 
was responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The veteran's claims were received in August 2001 (PTSD) and 
November 2001 (headaches and lungs).  The record reflects 
that the VA has made reasonable efforts to notify the veteran 
of the information and evidence needed to substantiate his 
claim.  The veteran was provided a copy of the July 2003 
rating decision noted above, a November 2003 statement of the 
case and a supplemental statement of the case dated in June 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

The Board finds that VA has satisfied both its duty to notify 
and assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


Factual Background

The veteran's service medical records show that in October 
1973, he was seen for complaints of head congestion/headache.  
An upper respiratory infection was diagnosed.  Also in 
October 1973, he complained of chest congestion.  May 1974, 
he sustained a soft tissue injury to his forehead after 
falling off a ladder.  He was examined by a medical officer 
and returned to duty.  Between September 1974 and May 1975, 
the veteran presented to his service department treatment 
facility on a number of occasions with complaints of 
dizziness, and/or fainting spells.  In October 1974, his 
complaints were diagnostically attributed to probable 
labyrinthitis.  In May 1975, it was noted that the veteran 
had a previous history of vertigo and no active illness.  His 
vertigo was noted to be associated with headaches and 
postural changes.   No diagnosis was rendered.  On the 
veteran's May 1975 medical examination for service 
separation, a clinical evaluation of the veteran found no 
abnormalities.

VA outpatient treatment records reflect that the veteran was 
seen beginning in 1988 for psychiatric complaints.  He was 
hospitalized by VA in 1988 and 1992 with a history of an 
adjustment disorder with depressed mood.  While hospitalized 
in 1992 it was his physician's impression that the veteran 
was most probably consciously exaggerating or malingering in 
an attempt to obtain some goal.  The physician stated that 
his observation of the veteran on the ward did not provide 
him with the impression that the veteran was actively 
disturbed or unable to present correctly.     Adjustment 
disorder with mixed features was the diagnosis at discharge. 

Associated with the claims folder is a November 1992 Social 
Security Administration (SSA) disability determination.  In 
essence, the veteran was found disabled stemming from two 
work-related injuries in 1986.  In the first accident, the 
veteran fell off a ladder injuring his right foot and 
sustaining a head injury; the second incident resulted in an 
injury to the back in 1986.  

The veteran was afforded a VA psychiatric examination in 
November 1994.  He complained that he was depressed and 
related bitter memories of his childhood.  He said that he 
served in the Navy and was in a lot of trouble during his 
service.  He said that occasionally he became violent and had 
on one occasion been placed in the brig.  He reported that 
following service he worked in carpentry and enjoyed that 
until he suffered an on-the-job accident in 1986, injuring 
his back.  Medical history obtained from the veteran included 
his report that he has been treated for emphysema.  Following 
mental status examination, dysthymia, chronic anxiety with 
agoraphobia and panic attacks were the Axis I diagnoses.  

VA outpatient treatment records compiled between January 1997 
and September 2001 include a March 2001 mental health note, 
which records the veteran's report that he joined the Navy at 
age 18 and served two years but not in combat.  The veteran 
related that he was in a seagoing vessel and had dreams of 
drowning, as he "couldn't swim a lick."  Depression NOS - 
PTSD symptoms was the diagnostic assessment.  In May 2001 the 
veteran presented with a number of complaints to include a 
complaint of emotional disorder associated with PTSD.  It was 
noted as medical history that he had been diagnosed with mild 
chronic obstructive pulmonary disease and uses inhalers for 
this.  On a review of systems, it was noted that the veteran 
denied any severe headaches.  He had no real shortness of 
breath, and his lungs were clear to auscultation and 
percussion.  He reported that while serving in the Navy he 
had a great fear of the sea as well as of drowning.  He also 
said that he was a machinist who worked in the lower part of 
the ship.  Following a general physical examination, " PTSD 
per patient" was the pertinent diagnosis.  When seen at the 
VA mental health clinic in August 2001 for an individual 
session to "respond to issues related to PTSD symptoms, 
panic/anxiety and depression" the veteran again related a 
fear of drowning while serving as a machinist in the bottom 
of a ship while in service.  He also recalled being aboard a 
ship standing watch when a typhoon hit and having a problem 
getting below deck due to huge swells of water.  In a later 
statement the veteran informed the RO that this typhoon 
happened while he was serving aboard the USS Charles P. Cecil 
between March 1974 and May 1975.

In response to the RO's request for stressor information to 
support his claim for PTSD, the veteran noted his service 
aboard a Navy ship and his fear of water.  He stated that the 
whole thing was very terrifying and that he rarely slept.

In response to an asbestos questionnaire provided to him by 
the RO, the veteran, in January 2002, reported that he was 
employed as a machinist in the Navy and became exposed to 
asbestos in the engine room of his ship.

Service administrative records show that the veteran served 
on the USS Fulton from January 1974 to March 1974 and on the 
USS Charles P. Cecil between February 1975 and May 1975.

A September 2001 VA outpatient treatment note records the 
veteran's report that a nurse friend told him that he is to 
young to have emphysema.  The veteran stated that he now 
remembers that he fixed pipes in the service, which were 
covered by asbestos.  His examiner noted that the veteran's 
illness appears most compatible with asthma with good 
response to bronchodilators. 

On a VA respiratory examination in June 2002, the examiner 
noted that he had reviewed the veteran's claims file.  He 
noted that the veteran reported exposure to asbestos while 
serving in the engineering department aboard ship.  It was 
noted that the veteran smoked until about 1988 and had a 
twenty-pack-year history of tobacco use.  The veteran related 
that in 1988, he was seen because of wheezing in the chest 
and was given various bronchodilators to use.  He claimed 
that his pulmonary problems were related to his asbestos 
exposure in service.  The examiner noted that a review of the 
medical record indicated normal pulmonary function test in 
1997 and that a recent chest x-ray showed no evidence of 
pleural plaquing or any interstitial lung disease.  On 
physical examination, his lungs were clear to percussion and 
auscultation with no expiratory wheezes noted.  No evidence 
of any lung condition associated with asbestos exposure was 
the diagnosis.

On a VA neurological examination in June 2002, the veteran 
informed his examiner that he fell down a ladder in 1975 and 
landed on his forehead.  He said that there was no definite 
loss of consciousness and that he was treated conservatively.  
He stated that since that time he has had headaches and dizzy 
spells for which he currently takes Tylenol.  He also 
reported that he fell while working in construction in 1988 
and struck his head and injured the lower back.  The veteran 
described his headaches as being present on almost a daily 
basis.  Following examination, headache disorder was 
diagnosed.  The veteran's examiner opined that the veteran's 
headache disorder was not related to the fall he had in 
service.

Medical records received from the Social Security 
Administration in October 2002 include a report of a private 
examination afforded the veteran in January 1987 for injuries 
sustained as a result of two falls in 1986.  In the first 
fall in August 1986, the veteran was on a ladder and fell, 
banging his head and injuring his right foot.  It was 
recorded that within a month of that fall he saw a VA 
physician and underwent a nuclear brain scan, which 
reportedly had some uptake on the left side of the head.  The 
veteran's neck and head were very tender, particularly in the 
left occipital area.  Following the examination, cervical and 
lumbar strain with normal neurological findings was 
diagnosed.  The examiner stated that the cervical strain at 
C2-3 was causing headaches in the left occipital area.  
Private physicians also examined the veteran in January 1989 
for complaints of cough and shortness of breath.  On physical 
examination the veteran was noted to be slightly diaphoretic 
and had audible wheezing.  Chest reveals rhonchi, inspiratory 
and expiratory wheezing, and prolonged expiratory time 
throughout.  Chest x-ray appeared clear.  Asthmatic 
bronchitis was diagnosed.  In July 1989, the veteran was 
noted to be a smoker with complaints of worsening wheezing.  
Examination disclosed scattered chest wheezes and decreased 
air movement.  Obstructive reactive airway disease was 
diagnosed.

The 1975 command history of the USS Charles P. Cecil was 
received in June 2003 from the US Armed Services Center for 
Research of Unit Records (CURR)   
in response to an RO request for ship's logs for the USS 
Charles P. Cecil for the period March 14, 1975 to May 13, 
1975.  The command history shows that between March 14, 1975 
and April 15, 1975 the Cecil was in a Boston, Massachusetts 
shipyard undergoing regular overhaul.  On April 15, 1975 the 
Cecil sailed to New Jersey after undergoing a 6-day period of 
sea trials and then returned to its homeport in Boston, 
several days later, where it stayed until June 1975.

At a personal hearing in February 2004, the veteran testified 
that he received a contusion to the forehead in service after 
falling from a ship's ladder.  He said that he began 
experiencing headaches thereafter that continued following 
his separation from service.   He said that in service he 
worked around asbestos in the performance of his duties as a 
machinist mate.  He said that no physician has ever informed 
him that he has a respiratory disorder related to asbestos.  
He further testified that he was incorrect in relating that 
he experienced a typhoon while on the USS Cecil and that this 
event happened earlier, in the spring of 1974, when he was 
aboard the USS Fulton in the Atlantic ocean.  He further said 
that he had called it a typhoon but that it was "a hurricane 
type situation we were in and the decks got real wet and I 
was assisted inside." When questioned further, the veteran 
said he didn't know if this was a named hurricane and that 
the storm did not cause any damage to his ship.

A synopsis of the 1974 command history of the USS Fulton was 
received in February 2004 from CURR in response to an RO 
request for ship's logs for that vessel for the year 1974.  
The command history shows that the Fulton was home ported in 
New London Connecticut until January 24, 1974.  At that time 
it sailed to New Jersey where it stayed until January 30, 
1974.  It returned to New London, Connecticut on February 1, 
1974 and essentially stayed there for the rest of that year.  
CURR reported that the command history did not document that 
the USS Fulton encountered a hurricane-like storm in the 
Atlantic.

The veteran was afforded a VA neurological examination in 
February 2004.  The examiner was requested by the RO to offer 
an opinion as to whether the veteran's current headache 
complaints are related to his complaints in service.  The 
examiner thoroughly reviewed the veteran's service medical 
records.  He noted that subsequent to service there are no 
medical records referable to headaches and/or dizziness until 
September 2002, when the veteran gave a history of headaches 
"for years and head trauma."  On examination, cranial 
nerves II through XII were noted to be grossly intact.  There 
was no tremor and DTR's were 3+ upper and lower extremities. 
Finger-nose and cerebellar testing were normal.  Headaches 
and dizziness were diagnosed.  The examiner stated that there 
was no evidence that the veteran had received a diagnosis of 
headaches in service and that his complaints of headaches in 
service were attributed to probable labyrinthitis.  He 
further stated that there was no evidence of migraine 
symptoms or migraine type headaches in recent medical 
records, even when he complained of headaches.  He noted that 
the veteran's bruise on his forehead in service did not 
result in any significant symptoms.  He stated that based on 
a review of medical records, the veteran's head injury in 
service was mild in nature and would not be as likely as not 
to cause ongoing headaches and dizziness.  The examiner added 
that it was more likely than not that any post concussion 
syndrome the veteran was experiencing results from the 
injuries he sustained in 1987 for which he received Workmen's 
Compensation.

On a VA mental disorders examination in February 2004, the 
examiner noted that the veteran was followed by the VA, 
receives psychotropic medications, and carries several 
diagnoses, including depressive disorder and anxiety state.  
Following mental status examination, depressive disorder, not 
otherwise specified was diagnosed.  The examiner added that 
the etiology of the veteran's depressive disorder did not 
appear to be readily identifiable.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110, 1131.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).

The requirements for service connection for PTSD under 
38 C.F.R. § 3.304(f) include the following:  (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), (2) a link established by medical 
evidence, between current symptoms and an in-service 
stressor, and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2002).  

Where combat is verified through recognized military 
citations or other supportive evidence, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual existence and no further 
development for corroborative evidence will be required, 
provided the veteran's testimony is satisfactory, that it is 
credible and consistent with circumstances, conditions and 
hardships of service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d)(f) (2002); See also Collette v. Brown, 
82 F. 3d 389, 393 (1996) (holding "satisfactory or other 
evidence" under 38 U.S.C.A. § 1154(b) means "credible 
evidence."); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
      
If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
   
PTSD

The first question that must be addressed in the present case 
is whether or not the veteran has a present diagnosis of 
PTSD.  The veteran claims that he has PTSD attributed to his 
service aboard a naval vessel during 1994 however he has 
proffered no medical evidence to substantiate this assertion.  
The only support for the veteran's claim that he has PTSD is 
his statement that such is the case.  The United States Court 
of Appeals for Veterans Claims has said that claimants 
unversed in medicine are not competent to make medical 
determinations.  In other words, since the veteran has no 
medical training, his statement that he suffers from PTSD 
attributable to service carries no weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Here the service medical records are negative for complaints 
of, treatment for, or findings of diagnoses suggestive of 
PTSD.  In fact, the separation examination, which was 
conducted in May 1975, demonstrated that the veteran's 
psychiatric evaluation was normal.  When examined by 
psychiatrists subsequent to service, the veteran was found to 
have an adjustment disorder with mixed features, dysthymia, 
chronic anxiety with agoraphobia and panic attacks, as well 
as, a diagnosis on his most recent VA psychiatric examination 
in February 2004 of a depressive disorder not otherwise 
specified.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In essence, the claims folder contains 
no competent evidence that the veteran currently has a 
diagnosis of PTSD, let alone PTSD attributable to events in 
service.  Accordingly, service connection for PTSD is not 
warranted. 

Headaches as a residual of head trauma

The veteran contends he is entitled to service connection for 
headaches and dizziness as residuals of a head trauma 
sustained in a fall aboard ship during his naval service.

Here the medical evidence shows that the veteran was first 
seen in service with complaints of headaches and dizziness in 
September 1974, approximately 4 months following a soft 
tissue injury to his head in May 1974.  The service medical 
records did not attribute his complaints to his earlier fall 
and as pointed out by his VA examiner in February 2004, 
service physician's, as shown by his service medical records, 
attributed his complaints of dizziness to probable 
labyrinthitis.
The post service medical record shows no evidence of 
complaints referable to headaches and/or dizziness until many 
years after service.  In fact, when the veteran presented to 
a VA outpatient treatment clinic in May 2001, he specifically 
denied any problem with severe headaches.  The veteran's 
initial post service complaints of headaches and dizziness 
were recorded on VA neurological examination in June 2002, 
approximately 27 years following his service separation.

It was the opinion of the veteran's VA examiner in June 2002, 
that the veteran's complaints were unrelated to his fall in 
service.  His VA examiner in February 2004 proffered a 
similar opinion.  This latter examiner opined further that 
the veteran's complaints of dizziness and headaches were more 
likely than not related to a work accident in 1987, which 
included trauma to the veteran's head.  Competent medical 
evidence tending to link the veteran's current complaints of 
headaches and dizziness to his head trauma in service has not 
been presented.  As such, the record as a whole does not 
support that the veteran's current complaints of headaches 
and dizziness are a result of the head trauma he sustained in 
service, or are otherwise related to his military service.  
Accordingly, the benefit sought must be denied.     
 
A lung disorder.   

The veteran testified in February 2004 that he was exposed to 
asbestos while serving in the United States Navy.  He said 
that he was exposed to asbestos insulated pipes on ships in 
the course of his duties.

The Board notes that there are no special laws or regulations 
with regard to claims for service connection for asbestosis 
and other related asbestos-related diseases.  However, the VA 
has issued administrative guidelines for consideration by 
RO's when reviewing such claims.  These guidelines are 
currently found in VA Adjudication Procedural Manual M21-1, 
Part VI, Chapter 7, Paragraph 7.21 (previously, the 
guidelines were in DVB Circular 21-88-8).  These guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; the rating specialists are to develop 
any evidence of asbestosis exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  Again, these guidelines are not a 
legal presumption for service connection.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 
428 (1993).

The record does not indicate that the veteran had in service 
exposure to asbestos.  However, accepting the veteran's claim 
that he was exposed to asbestos, the first clinical evidence 
of lung disease was in the late 1980s, many years after 
service, when the veteran was diagnosed by a private 
physicians as suffering from asthmatic bronchitis and/or 
obstructive reactive airway disease.  An examiner indicated 
that none of the veteran's private physician related his 
respiratory impairment to the veteran's military service, to 
include any asbestos exposure therein, and June 2002 VA x-ray 
films showed  

Additionally, the veteran's VA examiner in June 2002, after 
reviewing a prior pulmonary function test and a recent x-ray 
concluded that there was no evidence that the veteran 
suffered from a lung condition associated with asbestos 
exposure. 

The veteran testified in February 2004 that no physician has 
ever informed him that he has a respiratory disorder related 
to asbestos exposure.  He nevertheless maintains his lung 
disorder is related to service.  However, where the 
determinant issue involves a question of medical diagnosis or 
medical causation, only individuals possessing specialized 
medical training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the appellant currently 
possesses the required specialized medical training and 
knowledge, nor is it contended otherwise. 

Here, there is no competent medical evidence of record, which 
relates any current lung disorder to service to include in 
service exposure to asbestos.  Accordingly, service 
connection for a lung disorder to include reactive airway 
disease is not warranted.

In reaching the above decisions, the Board has considered 
granting the benefit of the doubt to the veteran but does not 
find that the evidence is approximately balanced such as to 
warrant its application
 

ORDER

Service connection for PTSD is denied.

Service connection dizziness and headaches as residuals of a 
head trauma is denied.

Service connection for a lung disorder to include reactive 
airway disease as due to asbestos exposure is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


